PER CURIAM. In these consolidated cases, we review (1) an order of June 17, 2017, barring the appellant, David Brown, from filing further pro se postconviction pleadings (Case No. 3D17-1685), and (2) an order of April 27, 2017, denying Mr. Brown’s third pro se motion and amended motion for postcon-viction relief (Case No. 3D17-1565). We affirm the orders below in each case. In Case No. 3D17-1685, however, we remand the circuit court case to the trial court for the limited purpose of issuing an amended order to correct scrivener’s errors. In paragraph 1, page 3 of the order of June 20, 2017, “Case No. F03-21028B” is to be conformed to the correct lower tribunal case number, F03-21018A (as shown in the caption, page 1 of the order). In paragraph 2, line 3 of that order, “Case No. F03-21018B” is to be . conformed as well to “F03-21018A.” The corrected order shall then be transmitted to the Department of Corrections in accordance with paragraph 3 of the order of June 20, 2017.